Case 19-11728-pmm           Doc 378     Filed 09/13/19 Entered 09/13/19 11:01:25                  Desc Main
                                       Document     Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                :      Chapter 11
                                                       :
 RE Liquidation Corp., et al.,1                        :      Case No. 19-11728-JKF
                                                       :      Jointly Administered
                                  Debtors.             :
                                                       :

               RESPONSE OF DIRKS, VAN ESSEN, MURRAY & APRIL
        TO LIMITED OBJECTION OF BWH MEDIA, LLC TO FIRST AND FINAL
        APPLICATION FOR COMPENSATION FOR SERVICES RENDERED AND
     REIMBURSEMENT OF EXPENSE(S) AS FINANCIAL ADVISOR TO THE DEBTORS

                 Dirks, Van Essen, Murray & April (“DVMA”), by and through the undersigned

 counsel, hereby submits this Response to the Limited Objection filed by BWH Media, LLC

 (“BWH”) to the First and Final Application of DVMA for Compensation for Services Rendered

 and Reimbursement of Expenses as Financial Advisor to the Debtors (the “DVMA Application

 for Compensation”). DVMA states as follows:

                 1.       Reading Eagle Company and WEEU Broadcasting Company (the

 “Debtors”) filed voluntary petitions seeking relief under chapter 11 of title 11 of the United

 States Code (the “Bankruptcy Code”) on March 20, 2019 (the “Petition Date”).

                 2.       Prior to the Petition Date, the Debtors retained DVMA to provide financial

 advisory services, pursuant to the terms and conditions set forth in our Engagement Letter dated

 December 4, 2018.




 1
   The last four digits of Debtor Reading Eagle Company’s tax identification number are 3740. The last four
 digits of Debtor WEEU Broadcasting Company’s tax identification number are 8488.
Case 19-11728-pmm          Doc 378    Filed 09/13/19 Entered 09/13/19 11:01:25             Desc Main
                                     Document     Page 2 of 4



                3.      On April 12, 2019, the Debtors filed an Application seeking approval of

 the engagement of DVMA as financial advisor nunc pro tunc to the Petition Date (the “Retention

 Application”), pursuant to the terms and conditions set forth in the Engagement Letter.

                4.      This Engagement Letter was filed as an Exhibit to the Retention

 Application, and all parties in interest had notice of the terms thereof.

                5.      By Order dated May 8, 2019 (the “Retention Order”), the Court authorized

 the engagement of DVMA, as financial advisor to the Debtors, nunc pro tunc to the Petition

 Date, “on the terms set forth in the Engagement Letter. . .,” except as modified by the Retention

 Order.

                6.      The Engagement Letter provides for compensation to DVMA as a success

 fee to be “paid at the time of closing. . .” on the sale of the Debtors’ assets

                7.      The Retention Order provides that DVMA is to file application for

 payment of fees, in accordance with Sections 330 and 331 of the Bankruptcy Code, but does not

 alter the parties’ expectation that the fees of DVMA were to be paid at closing from the proceeds

 of sale.

                8.      DVMA and, on information and belief, the Debtors and the BWH all

 understood that DVMA was to be paid out of the proceeds of sale.

                9.      Payment of a financial advisor from the proceeds of sale for services

 related to the sale of a debtor’s assets is ordinary and customary in the industry.

                10.     As a result of the services rendered by DVMA, the Debtors sold certain

 Reading Eagle Company assets to MNG-RE Acquisition LLC for a purchase price of

 $5,000,000, and certain WEEU Broadcasting Company assets to Twilight Broadcasting, Inc. for

 $88,500.




                                                    2
Case 19-11728-pmm         Doc 378    Filed 09/13/19 Entered 09/13/19 11:01:25              Desc Main
                                    Document     Page 3 of 4



                11.     On July 12, 2019, DVMA filed a First and Final Fee Application seeking

 payment of $175,000 as compensation for services rendered in connection with the sale of the

 Debtors’ assets, plus $19,860 as reimbursement for associated expenses, for a total of $194,860.

                12.     On information and belief, the Debtors support the award and payment of

 the DVMA fees.

                13.     Peter D. Barbey, the Debtors’ President and Chief Executive Officer, has

 filed a Declaration acknowledging that the DVMA success fee was to be paid from the “proceeds

 of sale as a cost of sale and without regard to the sufficiency of such proceeds to pay any other

 claims.” [Doc. No. 376]. Mr. Barbey is also the principal of BWH.

                14.     No party has objected to the entitlement or amount of compensation

 requested by DVMA.

                15.     While Resolute FP US Inc. did file a Limited Objection [Doc. No. 317]

 based upon the timing of payment to DVMA, that Objection has been withdrawn. [Doc. No.

 373.

                16.     While BWH has filed a Limited Objection to the DVMA Application

 [Doc. No. 354], that Objection merely incorporates the Limited Objection of Resolute FP US

 Inc., which has now been withdrawn.

                17.     The fees and expenses of DVMA are to be paid from the proceeds of sale.

 In no event is the potential administrative solvency of the Debtors’ estates relevant to the timing

 or amount to be paid to DVMA for its professional services in connection with the sale of the

 Debtors’ assets.

                WHEREFORE, DVMA requests that the Court:

                (a)     award $175,000 to DVMA as compensation for its services to the Debtors;




                                                  3
Case 19-11728-pmm         Doc 378    Filed 09/13/19 Entered 09/13/19 11:01:25             Desc Main
                                    Document     Page 4 of 4



                  (b)   award $19,860 as reimbursement of expenses to DVMA;

                  (c)   direct the Debtors to make immediate payment of $194,860 to DVMA

 from the proceeds of sale of the Debtors’ assets; and

                  (d)   grant such other and further relief as is appropriate under the

 circumstances.

                                               Respectfully submitted,

                                               SCHNADER HARRISON SEGAL & LEWIS LLP

                                               By: /s/ Nicholas J. LePore, III
                                                       Nicholas J. LePore, III (32196)
                                                       1600 Market Street, Suite 3600
                                                       Philadelphia, PA 19103
                                                       (215) 751-2000 (telephone)
                                                       (215) 751-2205 (facsimile)
                                                       nlepore@schnader.com

 Dated: September 13, 2019




                                                  4
